Kupferman, J. P. (dissenting).
I dissent and would affirm.
While the facts with respect to the incident in the apartment could lend themselves to an interpretation along the lines indicated by my discerning brother Alexander, they are largely irrelevant to the issue because it was not the defendant’s apartment and his relationship to the apartment, if any, was minuscule. Moreover, analysis by Judge Goldfluss in denying suppression should not be lightly cast aside.
Carro, Asch and Milonas, JJ., concur with Alexander, J.; Kupferman, J. P., dissents in an opinion.
Judgment, Supreme Court, Bronx County, rendered on January 14, 1981, reversed, on the law and the facts, the motion to suppress physical evidence seized from defendant granted and a new trial ordered.